Case 1:18-cr-00681-WFK Document 256 Filed 10/09/19 Page 1 of 2 PageID #: 8424
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
MEB/HDM                                                 271 Cadman Plaza East
F. #2016R00695                                          Brooklyn, New York 11201



                                                        October 8, 2019

By Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Philip DiSanto, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:      United States v. Jean Boustani et al.
                         Criminal Docket No. 18-681 (WFK)

Dear Counsel:

              Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure consisting of materials with Bates DOJ0003085225
through DOJ0003085227. This disclosure supplements the government’s earlier disclosures.
The government again requests reciprocal discovery from the defendants.

                •     DOJ0003085225:                material received yesterday. We believe this
                      material is duplicative, at least in part, of material the government produced to
                      the defendant in January 2019 at DOJ0000579811-DOJ0000673384. In the
                      interest of time, we have not assigned individual bates numbers to this
                      material. We will reproduce this material with individual bates numbers when
                      it is processed.

                •     DOJ0003085226-DOJ0003085227:                   materials.
Case 1:18-cr-00681-WFK Document 256 Filed 10/09/19 Page 2 of 2 PageID #: 8425
Defense Counsel
October 8, 2019
Page 2


              Also enclosed please find the government’s production of supplemental 18
U.S.C. § 3500 material (“supplemental 3500 material”), and a list of the supplemental 3500
material, which the government has received since its last production of supplemental 3500
material on October 4, 2019. The supplemental 3500 material was sent by email. The
government reserves the right to amend, supplement or alter the enclosed list, and to
withdraw or supplement material produced pursuant to 18 U.S.C. § 3500 prior to trial

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney
                                                 Eastern District of New York

                                          By:               /s/
                                                 Mark E. Bini
                                                 Hiral D. Mehta
                                                 Assistant U.S. Attorneys
                                                 (718) 254-8761/6418
